[For syllabus, see same case in 100 N.C. p. 192.]
When this case was last before the Court (100 N.C. 192), it was held "that so much of the proceeding as looks to an adjustment of controversies arising out of the administration of the whole trust estate, by the mortgagees, and beyond that which belongs to the land, must be declared to be erroneous, and is reversed." "The cause," says the Court, "will proceed in the court below in accordance with the law as declared in this opinion." It was also held that the plaintiff, by his purchase, took the legal estate, subject to the right of the defendant to redeem, and that the judgment should have directed that, if the indebtedness was not paid by a day certain, the land should be sold.
We have examined the judgment of his Honor, and it seems to be fully sustained by the principles stated in the opinion. No error was pointed out by counsel, and we are unable to find any. The judgment is affirmed.
No error.                                          Affirmed. *Page 253 
(323)